Exhibit 10.1

BRYN MAWR BANK CORPORATION

RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES

(SERVICE/PERFORMANCE-BASED)

SUBJECT TO THE 2010 LONG TERM INCENTIVE PLAN

 

Grantee:  

 

  Date of Grant:  

 

  Number of RSUs:  

 

 

 

End of Vesting             Period:   

 

   for   

 

   of the RSUs   

 

   for   

 

   of the RSUs   

 

   for   

 

   of the RSUs

 

Performance Goal:   Certain conditions and goals as determined according to
Exhibit A hereto

AGREEMENT, dated as of the Date of Grant set forth above by and between BRYN
MAWR BANK CORPORATION (the “Corporation”) and the Grantee named above (the
“Grantee”).

1. The Plan. This Agreement is subject to the terms and conditions of the Bryn
Mawr Bank Corporation 2010 Long Term Incentive Plan (the “Plan”) as approved by
the Board of Directors of the Corporation on February 26, 2010 and by the
Corporation’s shareholders on April 28, 2010. Except as otherwise specified
herein, all capitalized terms used in this Agreement shall have the meanings
given to them in the Plan. The term “Corporation” as used in this Agreement with
reference to employment shall include employment with any Subsidiary of the
Corporation.

2. Grant of Restricted Stock Units.

a. Subject to the terms and conditions of the Plan and this Agreement, and the
Grantee’s acceptance of same by execution of this Agreement, the Corporation’s
Compensation Committee (“Compensation Committee”) hereby grants to the Grantee
the number of Restricted Stock Units set forth above (the “RSUs”).

b. Upon vesting of the RSUs and satisfaction of all of the other terms and
conditions in this Agreement, the Corporation will issue stock representing the
shares underlying the vested RSUs to be issued to Grantee as soon as
practicable.

3. Terms and Conditions. The Grant is subject to the following terms and
conditions:

a. Service-Period Requirements. Vesting of the RSUs is subject to the completion
of continued service by Grantee (i) with respect to             of the RSUs,
from the date of this Agreement through             , (ii) with respect to
another             of the RSUs, from the date of this Agreement through
            , and (iii) with respect to the last             of the RSUs, from
the date of this Agreement through             (each of the periods set forth in
clauses (i), (ii) and (iii) is, as to the corresponding portion of the RSUs, a
“Vesting Period,” and all Vesting Periods collectively are the “Restricted
Period”).

RSUs will vest upon expiration of the applicable Vesting Period if but only if
the Grantee remains continuously employed by the Corporation through the end of
that Vesting Period or as otherwise provided herein, and only if the Performance
Goals related to such Vesting Period have been achieved in accordance with
subsection 3(b) below.



--------------------------------------------------------------------------------

b. Performance Goals. The RSUs are subject to the performance goals
(“Performance Goals”) set forth on Exhibit A and shall only vest if the
Performance Goals are achieved and the service requirements set forth in
subsection 3(a) have been fulfilled. The Compensation Committee shall determine
within 75 days after each Vesting Date whether the Performance Goals have been
achieved in accordance with Exhibit A attached hereto. Any fractional shares
shall be rounded to the nearest whole numbers of shares. No vesting shall be
deemed to have occurred unless and until the Compensation Committee certifies in
writing which Performance Goals have been achieved. The date on which the
Compensation Committee certifies whether a Performance Goal has been achieved
that results in the vesting of some or all of the RSUs is referred to in this
Agreement as the “Vesting Date”.

c. No Rights as a Shareholder. Prior to a Vesting Date, Grantee will have none
of the rights and privileges of a shareholder with respect to the shares
underlying the RSUs related to such Vesting Date, including but not limited to,
the right to vote the shares.

d. Dividend-Equivalents. At the time of issuance of shares underlying RSUs
pursuant to subsection 2(b) above, the Corporation shall also pay to Grantee an
amount equal to the aggregate amount of all dividends declared and paid by the
Corporation based on dividend record dates falling between the Date of Grant and
the date of issuance in accordance with the number of shares issued. The
dividend-equivalents will be reported to the employee as W-2 wages and, as such,
will be subject to statutory withholding requirements for federal, state and
local taxes.

4. Forfeiture.

a. Forfeiture. All RSUs that have not vested at the respective Vesting Dates in
accordance with subsections 3(a) and 3(b) and Exhibit A attached hereto shall be
forfeited in their entirety.

b. Forfeiture of Unvested RSUs and Payment to the Corporation for Issued Shares
Resulting from Vested RSUs If Grantee Engages in Certain Activities. The
provisions of this subsection 4( b) will apply to all RSUs granted to Grantee
under the Plan and to any shares issued to the Grantee upon vesting of RSUs. If,
at any time during the Restricted Period, or (ii) two (2) years after
termination of, or leaving Grantee’s employment with the Corporation, Grantee
engages in any activity inimical, contrary or harmful to the interests of the
Corporation including, but not limited to (A) conduct related to Grantee’s
employment for which either criminal or civil penalties against Grantee may be
brought, (B) violation of the Corporation’s policies including, without
limitation, the Corporation’s insider trading policy, (C) soliciting of any
customer of the Corporation for business which would result in such customer
terminating their relationship with the Corporation; soliciting or inducing any
individual who is an employee or director of the Corporation to leave the
Corporation or otherwise terminate their relationship with the Corporation,
(D) disclosing or using any confidential information or material concerning the
Corporation, or (E) participating in a hostile takeover attempt, then (x) all
RSUs that have not vested effective as of the date on which Grantee engages in
such activity, unless forfeited sooner by operation of another term or condition
of this Agreement or the Plan, shall be forfeited in their entirety, and (y) for
any shares underlying vested RSUs which have been issued to Grantee, the Grantee
shall pay to the Corporation the market value of the shares on the date of
issuance or the date Grantee engages in such activity, whichever is greater. The
term “confidential information” as used in this Agreement includes, but is not
limited to, records, lists, and knowledge of the Corporation’s clients, methods
of operation, processes, trade secrets, methods of determination of prices,
prices or fees, financial condition, profits, sales, net income, and
indebtedness, as the same may exist from time to time.

c. Right of Setoff. By accepting this Agreement, Grantee consents to the
deduction, to the extent permitted by law, from any amounts that the Corporation
owes Grantee from time to time (including amounts owed to Grantee as wages or
other compensation, fringe benefits, or paid time-off pay, as well as any other
amounts owed to Grantee by the Corporation), the amounts Grantee owes the
Corporation under subsection 4(b) above. Whether or not the Corporation elects
to make any setoff in whole or in part, if the Corporation does not recover by
means of setoff the full amount Grantee owes it, calculated as set forth above,
Grantee agrees to immediately pay the unpaid balance to the Corporation.

d. Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections 4(b) and 4(c) only if the Compensation Committee,
or its duly appointed agent, determines in its sole discretion that such action
is in the best interest of the Corporation.



--------------------------------------------------------------------------------

5. Death, Disability or Retirement. In the event the Grantee shall cease to
provide service to the Corporation by reason of: (a) normal or late retirement;
(b) with the consent of the Compensation Committee, early retirement or a
transfer of the Grantee in a spinoff; (c) death; or (d) total and permanent
disability as determined by the Compensation Committee, then the service-period
requirement on a fraction of Grantee’s RSUs, to the extent not already vested,
will be deemed to have been fulfilled. The numerator of such fraction with
respect to the RSUs shall be the number of full calendar months that have
elapsed in the Restricted Period prior to the death, disability or retirement of
the Grantee and the denominator shall be the total number of months in the
Restricted Period. Any remaining RSUs for which the service-period requirements
have not been fulfilled, as provided in this section 5, shall be forfeited. The
terms of subsection 2(b) shall continue to apply to the RSUs for which the
service-period requirements have been fulfilled as provided in this section 5.

6. Termination. If the Grantee terminates the Grantee’s employment with the
Corporation or if the Corporation terminates the Grantee’s employment with or
without Cause, other than as described in section 5 above, any RSUs that have
not yet vested at the date of termination shall automatically be forfeited.

7. Change of Control. In the event of a Change of Control, a fraction of
Grantee’s outstanding RSUs, to the extent not already vested, will be deemed to
have vested and any shares underlying such RSUs not previously issued shall be
issued within ten days after the Change of Control. The numerator of such
fraction shall be the number of months that have elapsed in the Restricted
Period prior to the Change in Control and the denominator shall be the total
number of months in the Restricted Period. Any remaining RSUs which have not
vested as provided in this section 7 shall be forfeited.

8. Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
shall be final and binding upon the Grantee.

9. Compliance with Law and Regulations. The grant of RSUs and the issuance of
shares underlying vested RSUs shall be subject to all applicable federal and
state laws, the rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation shall not be required to
register any securities pursuant to the Securities Act of 1933, as amended, or
to list such shares under the stock market or exchange on which the common stock
of the Corporation may then be listed, or to take any other affirmative action
in order to cause the issuance or delivery of shares underlying vested RSUs to
comply with any law or regulation of any governmental authority.

10. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Corporation, Attention:
Corporate Secretary, at its office at 801 Lancaster Avenue, Bryn Mawr, PA 19010
or to the Grantee at her/his address on the records of the Corporation or at
such other addresses as the Corporation, or Grantee, may designate in writing
from time to time to the other party hereto.

11. Employment. Neither the action of the Corporation or the shareholders, nor
any action taken by the Compensation Committee under the Plan nor any provisions
of this Agreement shall be construed as giving to the Grantee the right to be
retained as an employee of the Corporation.

12. Payment of Taxes. Upon issuance of shares underlying the vested RSUs the
fair value of the shares issued, calculated based on the closing price of the
Corporation’s common stock on the day preceding the issuance, will constitute
W-2 wages to the Grantee and, as such, will be subject to statutory federal,
state and local tax withholding taxes. The Corporation will withhold a
sufficient number of whole shares in order to satisfy this tax obligation. The
remaining shares will be made available to the Grantee as soon as practicable.
The value of any fractional shares will be paid to the Grantee through a
separate disbursement.

13. Incorporation by Reference. This Restricted Stock Unit Award is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. If any provision of this Agreement
conflicts with any provision of the Plan in effect on the Date of Grant, the
terms of the Plan shall



--------------------------------------------------------------------------------

control. This Agreement shall not be modified after the Date of Grant except by
written agreement between the Corporation and the Grantee; provided, however,
that such modification shall (a) not be inconsistent with the Plan, and (b) be
approved by the Committee.

14. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

15. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the RSUs and the Agreement comply with the provisions of
Section 409A of the Code to the extent, if any, that such provisions are
applicable to the Agreement and the Agreement will be administered by the
Compensation Committee in a manner consistent with this intent. If any payments
or benefits may be subject to taxation under Section 409A of the Code, Grantee
agrees that the Compensation Committee may, without the consent of Grantee,
modify this Agreement to the extent and in the manner that the Compensation
Committee deems necessary or advisable or take any other action or actions,
including an amendment or action with retroactive effect that the Compensation
Committee determines is necessary or appropriate to exempt any payments or
benefits from the application of Section 409A or to provide such payments or
benefits in the manner that complies with the provisions of Section 409A such
that they will not be taxable thereunder.

16. Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law provision that would apply the law of another jurisdiction.

17. Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.

 

BRYN MAWR BANK CORPORATION By:  

 

Name:   Title:  

 

(Signature of Grantee)

 

(Print Name of Grantee)

 

(Address of Grantee)